        Case 2:20-cr-00208-GJP Document 47 Filed 07/21/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,

            v.                                        CRIMINAL ACTION
                                                      NO. 20-cr-208
OMAR BERNARD,

                      Defendant.


                                     ORDER

      AND NOW, this 21st day of July 2021, upon consideration of Omar Bernard’s

Motion in Limine to Exclude Evidence under Federal Rule of Evidence 609 (ECF 40),

the Government’s Response (ECF 41) and oral argument on the Motion (ECF 45) it is

ORDERED that the Motion is GRANTED.


                                             BY THE COURT:



                                             /s/ Gerald J. Pappert
                                             GERALD J. PAPPERT, J.




                                         1
